 In the Matter of' AMERICANLOCOMOTIVE.CoMIi>ANYand,UNITED:..STEELWORKERSOF AMERICA;C. I. O.'Case" No. ^-R-5576.-DecidedOctober J6, '195Messrs:`John,L. Farrelland T. B.1Palker;'ofNewYork C ity;' andMessrs.'D. T. ColenwnandJ. J. Smith,ofSchenectady,'N: Y., for'.the' Company.-Messrs. Daniel'P1 Sheehan`,,fhd,David'D:'Hughes;of Schenectady,'N. 'Y., forthe-Union.:,Mr: Heriiian'Gold'b'erg,'of-counsel,tothe Board.;I,DECISION{'. ,':1'I'^''--STATEMENT OF TIIE " CASE: , Yii'' 1./b'.-.herein called the Union, alleging_,thatra;-question affecting commercehad arisen concerning the representation of employees of AmericanLocomotive Company, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Cyril O'Gorman, Trial Examiner.The hearing was held atSchenectady, New York, on July 9, 1945. The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce'e,vidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to" file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF TIIECOMPANYAmerican Locomotive Company is a corporation having its princi-pal office in New York City. It operates a plant, at Schenectady, NewYork, solely involved herein, where it is engaged in the manufactureof locomotives and locomotive parts.During the past year, the value64 N. L. R. B, No 48.274 AMERICAN LOCOMOTIVE COMPANY275-of-the Schenectady plant's sales of finished' products exceeded $1,000,-000, of which 75 per cent was shipped to places outside the State ofNew York. During the, past year, the Company purchased materials,'consisting chiefly of iron and steel, valued' in excess of $1,000,000; ofwhich 75 ,percent was shipped to the Schenectady plant front placeslocated outside the State,of New York.We find that the Company is engaged in commerce within the meanin g of the National Labor Relations Act.II.THE ORGANIZATION. INVOLVED-d United Steelworker`s of America'` is" a' labor org tnizz,dion 'affiliatedship employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATION'The Company refuses to recognize the Union as the collective bar-.gaining representative of its safety engineers. niaintaining, Hutt a unitcomposed of safety engineers is u,ot_approprlate for the purposes of,collective bargaining.A statement of a Field Examiner, ;of the Board,, introduced intoevidence at the hearing, indicates that the Union represents a sub-,stantial number- of ,employees,iii the un,it,.liereinafter, found' to beappropriate.''0_ 1" : hWe find that a,duestiori affecting.,coinmerce has arisen concerning,of Section 9 (c) and Section 2 (G), and (7) of the Act.IV. TILE APPROPRIATE UNITT Ie Union contends that all safety engineers; excluding the headand assistant Bead's of the safety department, constitute an..appropriate bargaining unit.The Company contends that the sitfety engi-neers are representatives of management' and,: therefore, a unit com-collective bargaining under the Act.About November, 1944, the, Compan}i established a safety -depart-'ment and employed an experienced';safety engineer: to. head it.Pro- -.duction.employees'classified as assistant foremen 'who had devotedpart of their time to safety work .were used to staff the department.These.enlployees were, relieved, of their production duties;, and becameknown as safety engineers.2 , Insofar as the safety; department. is, con-The Field Examiner reported that the Union,submitted'12, authorization,cards, andthat there were 18, employees within the alleged appropriate unit.--',It appears that the Company continued to classify them formally as assistant foremen11nd to pay them on a monthly basis..,,, ECISIONS,OF NATIONALLABOR RELATIONS BOARD276 ' DECISIONS,'cerned, the plant is divided into two zones, each under the immediatesupervision of an assistant to-the head of the safety department.'Safety engineers are assigned to work in these two zones.The primary .duty of the safety engineers is to "sell safety" and"promote safety consciousness" among the employees.To accomplishthis purpose they tour the premises of the Company in the area towhich they are assigned,,observing,lplant.hazards.Although they aregiven the authority to stop production' and remove employees fromtheir jobs when they observe equipment or operations which affectplant safety, they are under specific orders to confer with productionsupervisors to instruct them in safety practices and to discuss withthem means whereby hazards may be corrected. Should the produc-tion supervisors disagree with the safety engineers that operationsare jeopardizing safety, the safety engineers nevertheless have theauthority to discontinue the operations. In such cases they wouldreport their difficulties to their zone supervisors in the safety depart-ment as well as to the assistant superintendent who has jurisdictionover the shop.To date, however, the safety engineers have had nooccasion to invoke this procedure, all matters having been disposedof amicably between themselves and,the production supervisors.Th safety:engineers do not haveaz,thority to,hire or discharge, nordo they have direct supervision over either the production super-'visors or the ordinary workers.The record discloses that the produc-tion supervisors continue to exercise complete supervision over production employees. It does not appear that the safety engineers havea voice in determining the Company's labor relations policy ; althoughthey attend safety meetings, the matters discussed apparently do notdirectly concern labor relations. _ There was general-testimony by thehead, of the safety department,; that,, when necessary, the safety en-,-'kin iers•ive the authority:.to.recoinlneild.tb!e,di iciplining of employeeswho repeatedly commit infractions of 'rules pertaining to plant safety.However, the record does not reveal any instance where such recom-mendations were actually made. It is significant, despite the powersvested in the safety engineers, that the Company at all times stresses'that the primary duty of the safety engineers is to instruct employeesin safety practices and that they are to use diplomatic measures toattain this end. It is apparent from the entire record that safety-engineers do not have supervisory authority in the accepted sense,but are merely technical experts entirely interested in promotingsafety.We are of the opinion that they are neither supervisory normanagerial"eiployees.aThe record discloses that they are known as east-side and west-side supervisors.This is done by putting a "tag,"signed by the general superintendent, on a machine,The machine may not be used- until after the necessary correction has been made and thetag is removed by the safety department. AMERICAN LOCOMOTIVE COMPANY277 ;We find that all safety engineers of the Company's Schenectady,New York, plant, excluding the head and assistant heads of the safetydepartment, and all other supervisory employees with authority tohire, promote,discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.TIIE DETERIIINAT[ON OF REPRESENTATIVESWe shall direct that the question'concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as' part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Locomo-tive Company, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the,unit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said,pay-roll periodbecause theywere ill or on vacation-or temporarily laidoff,.and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining.Mgt. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of,Election.i